                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

BEDFORD E. NICHOLES,

          Plaintiff,

v.                               Civil Action No. 2:17-cv-04199

USDA - RD,

          Defendant.


                   MEMORANDUM OPINION AND ORDER


          This action was previously referred to United States

Magistrate Judge Dwane L. Tinsley who, on November 25, 2019,

submitted his Proposed Findings and Recommendation (“PF&R”)

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B).

Therein, the magistrate judge recommended the dismissing of

plaintiff’s complaint for failure to state a claim upon which

relief may be granted.


          On December 6, 2019, the plaintiff filed a document

titled “Motion not to Dismiss,” which the court interprets as an

objection to the magistrate judge’s PF&R.   The objection, which

is a mere eleven typed lines in length, undertakes to restate

the claim in the complaint and does not address the fundamental

deficiencies in the complaint identified by the magistrate

judge.   The objection is thus not meritorious.
         Following a de novo review, and having concluded that

the objection lacks merit, it is ORDERED that the PF&R be, and

it hereby is, adopted and incorporated herein.    It is further

ORDERED that this action be, and it hereby is, dismissed for

failure to state a claim upon which relief may be granted.


         The Clerk is directed to forward copies of this

written opinion and order to the plaintiff, all counsel of

record, and the United States Magistrate Judge.


                         ENTER: December 27, 2019




                                2
